Title: To James Madison from David Howell, 28 November 1810
From: Howell, David
To: Madison, James


Sir,
Providence Nov. 28. 1810.
The Letter to our mutual friend, of which copy is enclosed was intended to bear on Subjects of instant concern: & lest its effect should be delayed by the Distance from Washington to Monticello I have thus far trespassed on the forms of proceeding.
That you may learn the manner in which I discharged the high trust confided to me by General Washington in his lifetime I have enclosed copy of a Letter from the late Governor Sullivan to me on that Subject.
On a review of the incidents of my life I find cause of Gratitude to my fellow-citizens for their favors to me; but more abundant reason to recognize the blessings of Heaven. For the last two years I have not been sick a day, nor an hour, and have yet thirty years before I shall reach the period of my fathers life—to this I have not, however, like the Emperor of France, the assurance to file a claim. Whatever may depend on you towards rendring my future days comfortable & happy, I assure myself will receive a candid & liberal consideration & decision. I pray you to believe that I am with the highest respect, Sir, your obedient Servant,
David Howell
